Citation Nr: 0809602	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or due to 
being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April to November of 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The Board remanded this case in 
September 2006.


FINDINGS OF FACT

1.  Service connection is in effect solely for schizophrenia 
(schizoaffective, depressed, competent), evaluated as 100 
percent disabling.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to five degrees or less.

3.  The veteran is not a patient in a nursing home.

4.  The veteran's service-connected disability does not 
render him unable to tend to the basic functions of self-care 
without regular assistance from another person and does not 
render him vulnerable to the hazards and dangers incident to 
his environment; moreover, while presently in a correctional 
facility, the veteran is not confined to the ward or clinical 
areas of that facility.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person or due 
to being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a corrective VCAA 
letter meeting the specific requirements of C.F.R. 
§ 3.159(b)(1) in September 2006, following the Board's remand 
of the same month and in accordance with the Board's remand 
instructions.  While this letter was issued after the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a July 2007 Supplemental Statement of the 
Case, consistent with the Mayfield line of decisions.  The 
Board would further point out that the appealed August 2000 
rating decision preceded the enactment of the VCAA, 
precluding the possibility of an initial pre-adjudcation 
notice in this case.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the September 2006 
VCAA letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the benefit at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Legal Criteria

Special monthly compensation is payable to a veteran who, as 
a result of his service-connected disabilities, is so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  Under 38 C.F.R. § 3.351(c), a veteran will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

Also, under this section, "bedridden" status will be a 
proper basis for the determination of the need for regular 
aid and attendance.  For the purposes of this section, 
"bedridden" means that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
conditions are such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (although a veteran need not show all of the 
disabling conditions identified in 38 C.F.R. § 3.352(a) to 
establish entitlement to aid and attendance, the Court has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present").

Alternatively, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable for being permanently housebound by 
reason of service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities will 
continue throughout his or her lifetime.  Special monthly 
compensation under this section is also payable for a single 
service-connected disability rated as totally disabling, with 
additional service-connected disability independently rated 
at 60 percent, separate and distinct from the totally 
disabling service-connected disability and involving 
different anatomical segments or bodily systems.






Analysis

Section 7104(a) of Title 38 provides that "[d]ecisions of 
the Board shall be based on the entire record in the 
proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation." 38 U.S.C. § 7104(a) (2006). Subsection (d)(1) 
of that section requires the Board's decisions to include "a 
written statement of the Board's findings and conclusions, 
and the reasons or bases for those findings and conclusions, 
on all material issues of fact and law presented on the 
record." 38 U.S.C. § 7104(d)(1). There is a presumption that 
VA considered all of the evidence of record. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) ("[A]bsent 
specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's determination 
. . . must be presumed to have been reviewed by [VA], and no 
further proof of such review is needed."). This presumption 
is applicable in the present case. The evidence was before 
the Board. The fact that it was not specifically mentioned in 
the Board's decision in this case is insufficient to overcome 
this presumption.  Newhouse v. Nicholson, No. 06-7302 (Fed. 
Cir. August 10, 2007) 

In the present case, service connection is in effect solely 
for schizophrenia (schizoaffective, depressed, competent), 
evaluated as 100 percent disabling.  See 38 C.F.R. § 4.25.

The veteran has neither contended, nor does medical evidence 
show, that he is  blind for VA purposes.  Furthermore, it is 
eminently clear that the veteran is not confined to a nursing 
home because of mental or physical incapacity.  Thus, the 
first two criteria of 38 C.F.R. § 3.351(c) are not applicable 
in this case, and may not be used to support the veteran's 
claim for special monthly compensation based on the need for 
regular aid and attendance of another person.

Consequently, the veteran's entitlement to the benefits 
sought on appeal turns on whether the evidence of record 
establishes a factual need for regular aid and attendance. 
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.

First, the Board notes that the veteran's April 1999 VA 
examination confirms his chronic psychiatric disorder but 
indicates no physical limitations.  Similarly, mental health 
progress notes from the New York corrections department, 
dated from October 2006 through March 2007, indicate that the 
veteran was well-groomed, reported no concerns related to his 
physical health, and was functioning well on his psychiatric 
medications.  

In July 2007, the veteran underwent a VA psychiatric 
examination, during which he described being incarcerated 
since 1978.  His subjective symptoms, including hearing 
voices, depression, and three past suicide attempts, were 
noted.  He presented as well-groomed and neatly attired and 
stated that he had been instructed to remain and clean and 
presentable by prison staff, though in the past he had often 
gone weeks without showering.  He described himself as 
extremely disorganized but did not appear to have any 
ritualistic behaviors that negatively impacted his day-to-day 
behavior.  The examiner suggested that, given the veteran's 
capacity for mistrustfulness, his mother or a fiduciary 
should still handle his financial affairs.  However, while 
the examiner, who reviewed the claims file, noted that the 
veteran's prognosis was "not good" given his severe mental 
illness, no further limitations in terms of daily functioning 
were specified.  Schizophrenia, paranoid type, was diagnosed, 
and a Global Assessment of Functioning (GAF) score of 30 was 
assigned.

Also in July 2007, the veteran underwent a VA aid and 
attendance/housebound examination, conducted by a doctor who 
reviewed his claims file.  This examiner specified that, as 
an inmate in a corrections facility, the veteran did not need 
anybody to protect him from the hazards of that daily 
environment and was "not restricted to the home or the 
immediate facility."  The examiner further noted that the 
corrections facility was "not a hospital facility" and that 
the veteran was not permanently bedridden.  He had good 
eyesight, needing glasses only for reading.  He was capable 
of managing his payment benefits in his own interest without 
restriction and protect himself from the dangers of the daily 
environment.  Aside from his psychiatric diagnosis, the only 
disability referenced by the examiner was "very well 
controlled" hypertension.  The examiner further noted that, 
in a typical day, the veteran was required to get up to wash, 
to eat his three meals, and then to go about his assigned 
activities.  The examination revealed no restrictions, 
amputations, or deformities of the extremities, trunk, spine, 
and neck.  The veteran was able to walk without the 
assistance of another individual and did not use any 
mechanical aids.  In conclusion, the examiner found the 
veteran to be completely ambulatory, although under the 
corrections department for the appropriate supervision.

In short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his service-
connected disability, the veteran is precluded from taking 
care of his daily living activities.  Insofar as there is no 
indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) are present, the veteran's claim for special monthly 
compensation based on a need for regular aid and attendance 
must be denied.

The veteran is also seeking special monthly compensation 
based on being housebound.  Entitlement to these benefits is 
predicated on the evidence of record showing that the veteran 
has one single disability ratable 100 percent disabling and 
has additional disabilities independently ratable 60 percent 
or more disabling; or, in addition to the 100 percent 
disability evaluation, is demonstrably housebound due to 
disability.  In this case, however, these criteria have not 
been met.  First, the only service-connected disability is 
the veteran's schizophrenia.  Second, the March 2007 VA 
examinations do not demonstrate that the veteran is confined 
to his dwelling or the immediate premises due to disability.  
Rather, he is confined by reason of incarceration and has 
been noted to be "not restricted to the home or the 
immediate facility" except as mandated by the incarceration.  
He is not confined to the ward or clinical areas of the 
correctional facility.  Thus, there is no legal basis upon 
which entitlement to housebound status may be established.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or due to being housebound.  Accordingly, 
the claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or due to 
being housebound is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


